Title: Agenda for Commissioners of the Federal District, [ca. 5 March 1792]
From: Washington, George,Jefferson, Thomas
To: Washington, George,Jefferson, Thomas


          
            Commissioners
            [ca. 5 Mch. 1792]
          
          
            to settle the matter of Carrol of Duddington’s house.
            to give up the prosecution of Roberdeau.
            
            to employ Ellicot to finish laying off the town.
             to agree with him as to his wages future and past.
            x to employ such superintendant and other officers as they shall think best.
            x to advertize for plans of buildings.
            to decide what work shall be done this year, viz which of the following objects.

  bridge over Rock creek.
  Wharves.
  Canal
  Cellars of both houses.
  Foundations of one or both.

            x making bricks—stores of lime, stone, timber &c.
            Compensation to Lenfant. Quary stone to be raised by skilfull people.
            Loan—on the Security of the State of Maryland 4 or 500,000 dollars.—The buildings, especially the Capitol, ought to be upon a scale far superior to any thing in this Country.—The House for the President should also (in the design though not executed all at once) be upon a commensurate scale.
            Measures, in my opinion ought to be taken for importing Highlanders and Germans as laborers—Mechanics also, if practicable.
            Carroll of Duddingtons House ought not to be paid for by the valuation rendered, but every material taken care of, and put up again (where they are not injured) in the manner they were before in a proper situation.
          
          Estimates &ca. are sent to shew the views &ca. of Majr. LEnfant.
        